

116 HR 3498 IH: Combating Deceptive Immigration Enforcement Practices Act of 2019
U.S. House of Representatives
2019-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3498IN THE HOUSE OF REPRESENTATIVESJune 26, 2019Ms. Velázquez (for herself, Mr. McGovern, Ms. Schakowsky, Ms. Omar, Mrs. Watson Coleman, Mr. García of Illinois, Mr. Panetta, Mr. Espaillat, Ms. Bonamici, Mr. Grijalva, Ms. Mucarsel-Powell, Ms. Norton, Mr. Veasey, Ms. Haaland, Mr. Rush, Mr. Gallego, Ms. Barragán, Mrs. Torres of California, Mrs. Carolyn B. Maloney of New York, Mr. Soto, Ms. Pressley, Mr. Blumenauer, and Ms. Ocasio-Cortez) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend section 287 of the Immigration and Nationality Act to prohibit immigration officers or
			 agents of the Department of Homeland Security from wearing clothing or
			 other items bearing the word police.
	
 1.Short titleThis Act may be cited as the Combating Deceptive Immigration Enforcement Practices Act of 2019. 2.Limitation on immigration officer uniformsSection 287 of the Immigration and Nationality Act (8 U.S.C. 1357) is amended by adding at the end the following:
			
 (i)Immigration officers or agents of the Department of Homeland Security, including officers and agents of U.S. Immigration and Customs Enforcement and U.S. Customs and Border Protection, shall not wear any clothing, accessories, or other items on their person bearing the word police while performing duties under the immigration laws..
		